                         1:20-cv-01380-JBM-JEH # 1            Page 1 of 5
                                                                                                        E-FILED
                                                                   Monday, 02 November, 2020 03:15:17 PM
                                                                              Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

GCIU-EMPLOYER RETIREMENT FUND,                        )
                                                      )
BOARD OF TRUSTEES OF THE GCIU-                        )
EMPLOYER RETIREMENT FUND,                             )
                                                      )
                              Plaintiffs,             )      CIVIL ACTION
                                                      )
       v.                                             )      NO. 20-cv-1380
                                                      )
WAYNE PRINTING COMPANY, an Illinois                   )      JUDGE
corporation,                                          )
                                                      )
                              Defendant.              )

                                            COMPLAINT

       NOW COME Plaintiffs, GCIU-EMPLOYER RETIREMENT FUND (“Pension Fund”) and

BOARD OF TRUSTEES OF THE GCIU-EMPLOYER RETIREMENT FUND (“Plaintiffs”), by

their attorneys, complaining of the Defendant, WAYNE PRINTING COMPANY, an Illinois

corporation, and allege as follows:

       1.      This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145

(hereinafter referred to as “ERISA”), and the Labor-Management Relations Act of 1947, as amended,

29 U.S.C. §185(a) (hereinafter referred to as “LMRA”). Jurisdiction is based upon the existence of

questions arising thereunder, as hereinafter more fully appears.

       2.      Plaintiffs brings this action as an “employee pension benefit fund,” and “plan,” under

ERISA and the LMRA. Defendant resides within this District and Division. Accordingly, venue

is appropriate under 29 U.S.C. §1132(e)(2).
                         1:20-cv-01380-JBM-JEH # 1             Page 2 of 5




       3.      Defendant is an Illinois corporation, with its principal place of business located at

7917 N. Kickapoo-Edwards Road, Edwards, Illinois 61528-9579. Defendant is an “employer” under

ERISA and the LMRA.

       4.      Defendant is obligated to make fringe benefit contributions to the Plaintiff Fund under

the terms of the Trust Agreement establishing and outlining the administration of the Fund, and

pursuant to the terms of a collective bargaining agreement entered into by Defendant and The

Graphic Communications Conference Local 568M chartered by The Graphic Communications

Conference/International Brotherhood of Teamsters, which represents a bargaining unit of

Defendant’s employees, the members of which are beneficiaries of the Fund. A copy of the

collective bargaining agreement is attached as Exhibit 1.

       5.      As an employer obligated to make fringe benefit contributions to the Plaintiff Fund,

Defendant is specifically required to do the following:

       (a)     To submit to Plaintiffs for each month, by the 15th day of the following
               month, a contribution reporting form identifying the total hours worked or
               paid in such month for each and every person on whose behalf contributions
               are required to be made by Defendant to Plaintiffs;

       (b)     To accompany the aforesaid reports with payment of contributions based
               upon the actual number of hours worked by each covered employee,
               including overtime, vacation, sick, holiday and probationary hours;

       (c)     To make all of its payroll books and records available to Plaintiffs for the
               purpose of auditing same, to determine whether Defendant is making full
               payment as required under the applicable agreements;

       (d)     To compensate Plaintiffs for the additional administrative costs and burdens
               imposed by Defendant’s failure to pay, or untimely payment of, contributions,
               by way of the payment of liquidated damages of ten percent (10%) of the
               amount of contributions owed, or twenty five dollars ($25), whichever is
               greater for those contributions, which are not timely received by Plaintiffs for
               a particular month;


                                                  2
                         1:20-cv-01380-JBM-JEH # 1             Page 3 of 5




       (e)     To pay Plaintiffs interest on late employer contributions at the rate of ten (10)
               percent per annum, until paid, computed from the contribution due date;

       (f)     To pay any and all costs incurred by Plaintiffs in auditing Defendant’s payroll
               records, should it be determined that Defendant was delinquent in the
               reporting or submission of all contributions required of it to be made to
               Plaintiffs;

       (g)     To pay Plaintiffs’ reasonable attorneys’ fees and costs necessarily incurred to
               compel Defendant to submit its payroll books and records for audit, or to
               recover delinquent contributions;

       6.      Pursuant to the terms of the Rehabilitation Plan for the GCIU-Employer Retirement

Fund, as of January 1, 2012, employers, including Defendant, are to pay a 25% contribution increase.

       7.      The terms of the Rehabilitation Plan also states:

               “Minimum Total Annual Contribution by Employer

               ...Effective for each calendar year on or after the adoption of the
               rehabilitation plan by the bargaining parties, the required minimum
               total annual contribution (including the base contribution and the
               rehabilitation plan contribution increases) for each employer
               (determined on a contract-by-contract basis) will be no less than the
               total annual contribution for that employer from September 1, 2008
               through August 31, 2009.”

A copy of the Rehabilitation Plan is attached as Exhibit 2.

       8.      The total annual contributions for the base period September 1, 2008 through August

31, 2009 was $844.00. For the period January 1, 2019 through December 31, 2019, the total annual

contribution was $467.50. Accordingly, an additional $376.50 is due under the Rehabilitation Plan.

       9.      On May 4, 2020, June 17, 2020 and July 29, 2020, Plaintiff Fund sent letters to

Defendant requesting the additional $376.50 due and owing under the Rehabilitation Plan, but

Defendant has failed and refused to submit said amount (copies of the letters dated May 4, 2020,

June 17, 2020 and July 29, 2020 are attached as Exhibit 3).


                                                  3
                         1:20-cv-01380-JBM-JEH # 1             Page 4 of 5




       10.     Defendant is delinquent and has breached its obligations to Plaintiff Fund and its

obligations under the Plan in the following respects:

       (a)     Defendant has failed and refused to submit all of its reports to Plaintiffs due for
               November 2019 forward and/or has failed to make payment of all contributions
               acknowledged by Defendant thereon to be due Plaintiffs. Defendant is further
               obligated to pay liquidated damages and interest on all contributions reported and
               paid late, or remaining unpaid, but has failed and refused to make payment of said
               liquidated damages and interest (a copy of the January 6, 2020 letter to Defendant
               demanding the delinquent remittance report for November 2019 is attached as
               Exhibit 4);

       (b)     Defendant has failed to reissue its payment of $4,648.00 for the period of March 1,
               2013 through May 3, 2019 to correct a previous reporting error.

       11.     Pursuant to the Trust Agreement and the collective bargaining agreement entered in

to by Defendant, Plaintiffs are entitled to examine the payroll books and records of an Employer

required to make contributions to the Plaintiff Fund, said audit for the time period May 4, 2019

forward being necessary due to Defendant’s failure to submit all of its reports to Plaintiffs due for

November 2019 forward.

       12.     That upon careful review of all records maintained by Plaintiffs, and after application

of any and all partial payments made by Defendant, there is a total of $5,994.10 known to be due

Plaintiff Fund from Defendant, subject, however, to the possibility that additional monies may be

due Plaintiff Fund from Defendant based upon the continuing accrual of interest, and Defendant’s

failure to submit all required reports or to accurately state all hours for which contributions are due

on reports previously submitted. The amounts due are further subject to change based on the

possibility that additional contributions, liquidated damages and interest will come due during the

pendency of this lawsuit.




                                                  4
                                     1:20-cv-01380-JBM-JEH # 1        Page 5 of 5




           13.         Plaintiff Fund has requested Defendant perform its obligations as aforesaid, but

Defendant has failed and refused to so perform.

           14.         Defendant’s continuing refusal and failure to perform its obligations to Plaintiffs is

causing and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs have no

adequate remedy at law.

           WHEREFORE, Plaintiffs pray:

           (a)         That an accounting be taken as to all employees of Defendant covered by the
                       collective bargaining agreement as to wages received and hours worked by and paid
                       to such employees to determine amounts due to the Plaintiff, covering the period May
                       4, 2019 forward, during which time the collective bargaining agreement is effective;

           (b)         That Defendant be enjoined and ordered to submit all delinquent monthly contribu-
                       tion reports to Plaintiff with the information required to be provided thereon, to
                       continue to submit such reports while this action is pending, and to comply with its
                       contractual obligation to timely submit such reports in the future;

           (c)         That judgment be entered in favor of Plaintiff and against Defendant for all unpaid
                       contributions, Rehabilitation Plan increases, liquidated damages, any costs of
                       auditing Defendant’s records, accrued interest, and Plaintiff’s reasonable attorneys’
                       fees and court costs necessarily incurred in this action as specified herein, or as
                       subsequently determined, all as provided for in the Trust Agreement and in ERISA;

           (d)         That Plaintiff has such further relief as may be deemed just and equitable by the
                       Court, all at Defendant’s cost.

                                                      /s/ Cecilia M. Scanlon

                                                      Cecilia M. Scanlon - Lead Counsel
                                                      Catherine M. Chapman
                                                      Attorneys for Plaintiff
                                                      BAUM SIGMAN AUERBACH & NEUMAN, LTD.
                                                      200 West Adams Street, Suite 2200
                                                      Chicago, IL 60606-5231
                                                      Bar No.: 6288574
                                                      Telephone: 312/216-2577
                                                      Telefax: 312/236-0241
                                                      E-Mail: cscanlon@baumsigman.com
I:\GCIU\Wayne Printing\complaint-revised.cms.df.wpd



                                                         5
